    Case 1:19-cv-00317-MKV-GWG Document 42 Filed 10/30/20 Page 1 of 6
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
UNITED STATES DISTRICT COURT                          DATE FILED: 10/30/2020
SOUTHERN DISTRICT OF NEW YORK

 ROBERT LEE MURRAY, JR.,

                            Plaintiff,

                              -against-                                    1:19-cv-00317-MKV

 JENNIFER BOUCK, Parole Officer; ASHLEY JOHNSON,                          ORDER OF DISMISSAL
                                                                          WITHOUT PREJUDICE
 Parole Officer; ELVIS GUERRERO, Parole Officer; and
 MARCELLUS RANDOLPH, Senior Parole Officer,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff, proceeding pro se, commenced this action on January 11, 2019, by filing the

Complaint. [ECF No. 1.] Defendants filed the Answer on June 14, 2019. [ECF No. 20.] A

discovery plan was entered by Magistrate Judge Gorenstein on July 10, 2019. [ECF No. 25.] The

case was reassigned to me on February 5, 2020.

       On August 24, 2020, having seen no sign of activity in the case, the Court issued an Order

directing the parties to file a joint letter apprising the Court of the status of the case. [ECF No.

34.] On September 4, 2020, Defendants filed a letter explaining that they have been unable to

contact Plaintiff and expressing their desire to move for dismissal for failure to prosecute. [ECF

No. 35.] On September 21, 2020, Defendants filed their Motion and supporting papers. [ECF

Nos. 36–39.] On September 22, 2020, the Court issued an Order to Show Cause warning Plaintiff

that failure to respond “will result in dismissal of this action.” [ECF No. 40.] To date, Plaintiff

has not filed a letter or taken any other action to prosecute the case.

       Federal Rule of Civil Procedure 41(b) provides in part, “If the plaintiff fails to prosecute

or to comply with these rules or a court order, a defendant may move to dismiss the action or any

claim against it.” Fed. R. Civ. P. 41(b). The Second Circuit has explained that “dismissal for lack
       Case 1:19-cv-00317-MKV-GWG Document 42 Filed 10/30/20 Page 2 of 6




of prosecution is a ‘harsh remedy’ that should ‘be utilized only in extreme situations.’” Lewis v.

Rawson, 564 F.3d 569, 575–76 (2d Cir. 2009) (quoting Minnette v. Time Warner, 997 F.2d 1023,

1027 (2d Cir. 1993)). The standard is heightened in cases of pro se litigants. See Lucas v. Miles,

84 F.3d 532, 535 (2d Cir. 1996) (noting that “district courts should be especially hesitant to dismiss

for procedural deficiencies where, as here, the failure is by a pro se litigant” (citing Minnette, 997

F.2d at 1027)). While dismissal may be a harsh remedy, “the Court’s authority to dismiss an action

‘for failure to prosecute is vital to the efficient administration of judicial affairs and provides

meaningful access for other prospective litigants to overcrowded courts.’” Akhtab v. BCBG Max

Azria Grp. Inc., No. 08 Civ. 3088 (AKH), 2010 WL 11590860, at *1 (S.D.N.Y. June 24, 2010)

(quoting Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982)).

        In deciding whether to dismiss a case for failure to prosecute, district courts must consider

whether:

               (1) the plaintiff’s failure to prosecute caused a delay of significant duration;
               (2) plaintiff was given notice that further delay would result in dismissal;
               (3) defendant was likely to be prejudiced by further delay; (4) the need to
               alleviate court calendar congestion was carefully balanced against
               plaintiff’s right to an opportunity for a day in court; and (5) the trial court
               adequately assessed the efficacy of lesser sanctions.

U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004) (citing Martens v.

Thomann, 273 F.3d 159, 180 (2d Cir. 2001); and Shannon v. Gen. Elec. Co., 186 F.3d 186, 193–

94 (2d Cir. 1999)). None of the five factors is dispositive. Id. (citing Peart v. City of New York,

992 F.2d 458, 461 (2d Cir. 1993). While a district court need not discuss the factors on the record,

doing so gives a reviewing court the benefit of the district court’s reasoning. Lucas, 84 F.3d at

535.

        Considering the five factors above, the Court finds that dismissal is appropriate. Plaintiff

has been unresponsive for over a year, notwithstanding multiple attempts to reach him and multiple


                                                   2
      Case 1:19-cv-00317-MKV-GWG Document 42 Filed 10/30/20 Page 3 of 6




warnings that his silence and inaction may result in dismissal. The last action by Plaintiff in this

case was his filing of a letter on August 15, 2019, notifying the Court of a change in address. [ECF

No. 26.] Defendants claim that they have not received any communications from Plaintiff since

that date despite multiple attempts to contact him. [ECF No. 35; see also ECF No. 33]. In addition,

Plaintiff has not responded to the Court’s request for a status update, which the Court mailed to

Plaintiff at the address of record updated pursuant to Plaintiff’s letter dated August 15, 2019.

Plaintiff has also not responded to Defendants’ Motion or the Court’s Order to Show Cause, both

of which were served by mail on Plaintiff by Defendants at the updated address of record. [ECF

Nos. 39, 41.]

       Moreover, Plaintiff received multiple warnings that his silence could result in dismissal, to

no avail. Magistrate Judge Gorenstein, to whom this case was referred for general pretrial

purposes, warned Plaintiff in an Order dated October 28, 2019, that failure to comply with the

directives in that Order could result in dismissal. [ECF No. 31.] Given Plaintiff’s failure to

respond, Defendants requested dismissal for failure to prosecute by letter dated December 20,

2019. [ECF No. 32.] Judge Swain, to whom this case was previously assigned, entered an Order

on January 2, 2020, directing Defendants to move for dismissal in accordance with Local Rules

7.1 and 7.2. [ECF No. 33.] Defendants, however, did not file their Motion. The Court’s Order

dated August 24, 2020, directed Defendants to indicate in their status update whether they still

intended to move for dismissal. [ECF No. 34.] In their status letter, Defendants expressed a desire

to proceed with their Motion and explained that they hesitated in filing it at the outset of the

COVID-19 pandemic due to the disruptions in receiving communications by mail caused by the

pandemic. [ECF No. 35.] Defendants then filed their Motion on September 21, 2020. [ECF No.

36.] The Court then warned Plaintiff in the Order to Show Cause that failure to respond by October

23, 2020, would result in dismissal. [ECF No. 40.] That deadline has now expired.

                                                 3
      Case 1:19-cv-00317-MKV-GWG Document 42 Filed 10/30/20 Page 4 of 6




       Based on the foregoing, the Court dismisses Plaintiff’s case for failure to prosecute. See

Hunter v. N.Y. State Dep’t of Corr. Servs., 515 F. App’x 40, 41–44 (2d Cir. 2013) (summary order)

(affirming dismissal for failure to prosecute where pro se plaintiff, inter alia, failed to respond to

correspondence from opposing counsel and a motion to dismiss for failure to prosecute); Smith v.

Dinoia, No. 19-CV-4471 (KMK), 2020 WL 4041449, at *1–2 (S.D.N.Y. July 17, 2020)

(dismissing for failure to prosecute where plaintiff was unresponsive despite warnings that case

could be dismissed for failure to prosecute); Smith v. Westchester County, No. 19-CV-1283

(KMK), 2020 WL 883332, at *1 –2 (S.D.N.Y. Feb. 24, 2020) (dismissing for failure to prosecute

where Plaintiff failed to communicate with court for several months and order to show cause noted

that failure to respond would result in dismissal); Leon v. Rockland Psychiatric Ctr., No. 15-CV-

5040 (KMK), 2017 WL 6948591, at *1–2 (S.D.N.Y. Nov. 28, 2017) (dismissing case for failure

to prosecute where plaintiff was unresponsive and despite several warnings that case could be

dismissed for failure to prosecute); Rubin v. Abbott Labs., 319 F.R.D. 118, 120–22 (S.D.N.Y.

2016) (dismissing for failure to prosecute where plaintiff, inter alia, remained silent for seventeen

months despite a court order to act and failed to respond to a motion to dismiss for failure to

prosecute); Smalls v. Bank of N.Y., Nos. 05-CV-8474, 07-CV-8546, 2008 WL 1883998, at *4–5

(S.D.N.Y. Apr. 29, 2008) (dismissing case for failure to prosecute where plaintiffs ignored court

orders and briefing schedules, failed to respond to correspondence from defense counsel, and failed

to contact the court for nearly two months); see also Lopez v. Catholic Charities of Archdiocese of

N.Y., No. 00 Civ. 1247(AGS), 2001 WL 50896, at *4 (S.D.N.Y. Jan. 22, 2001) (noting that “courts

have granted [motions to dismiss for failure to prosecute] on delays of four months or less where

circumstances warranted dismissal” (citing Antonios A. Alevizopoulos & Assocs., Inc. v. Comcast

Int’l Holdings, Inc., No. 99 Civ. 9311(SAS), 2000 WL 1677984, at *2 (S.D.N.Y. Nov. 8, 2000))).



                                                   4
      Case 1:19-cv-00317-MKV-GWG Document 42 Filed 10/30/20 Page 5 of 6




       The Court is mindful of Plaintiff’s pro se status, but “a pro se plaintiff is not exempt from

complying with court orders and must diligently prosecute his case.” Menu v. City of New York,

No. 15-CV-3707, 2017 WL 6398728, at *2 (S.D.N.Y. Dec. 14, 2017) (citing Yadav v. Brookhaven

Nat’l Lab., 487 F. App’x 671, 672 (2d Cir. 2012) (summary order)); see also Jacobs v. County of

Westchester, No. 99-CV-4976, 2008 WL 199469, at *3 (S.D.N.Y. Jan. 22, 2008) (“[E]ven pro se

litigants must prosecute claims diligently, and dismissal with prejudice is warranted where the

court gives warning.” (citing Gittens v. Garlocks Sealing Techs., 19 F. Supp. 2d 104 (W.D.N.Y.

1998))). The Second Circuit has made that the sanction of dismissal “may be imposed even against

a plaintiff who is proceeding pro se, so long as a warning has been given that noncompliance can

result in dismissal.” Valentine v. Museum of Modern Art, 29 F.3d 47, 50 (2d Cir. 1994) (collecting

cases). Plaintiff received two direct warnings from the Court [ECF Nos. 31, 40] and was also

alerted to the possibility of dismissal through Defendants’ submissions and Judge Swain’s Order

[see ECF Nos. 32–39].

       Finally, the Court notes that while the docket entry dated December 2, 2019, reflects an

unsuccessful attempt to mail two Orders to Plaintiff, it is Plaintiff’s responsibility to “keep[] the

Court apprised of any changes to [his] notice address . . . , so that orders, notices and other court

documents can reach [him].” Rubin, 319 F.R.D. at 121; see also Love v. Amerigroup Corp., No.

09–CV–4233 (ILG)(RER), 2010 WL 2695636, at *4 (E.D.N.Y. June 2, 2010) (“When a party

changes his address, it is his obligation to notify the court of the new address.” (collecting cases)).

As several courts have concluded, “when a pro se litigant fails to provide the court with notice of

a change of address and misses an important deadline as a result of this failure, dismissal may be

an appropriate remedy.”       Sterdine v. Levine, Nos. 06–CV–5938 (JS)(ARL), 06–CV–6025

(JS)(ARL), 2009 WL 3334268, at *2 (E.D.N.Y. Oct. 9, 2009) (citing Garcia v. Hynes, No. CV

08–3115(RJD)(LB), 2009 WL 890640 (E.D.N.Y. Mar. 31, 2009)); see also Hibbert v. Apfel, No.

                                                   5
      Case 1:19-cv-00317-MKV-GWG Document 42 Filed 10/30/20 Page 6 of 6




99CIV.4246(SAS), 2000 WL 977683, at *2 (S.D.N.Y. July 17, 2000) (dismissing case for failure

to prosecute despite the fact that notices sent to pro se plaintiff warning of possible dismissal were

returned to sender).

       “[U]nder the circumstances described above, the lesser sanction of dismissal without

prejudice (rather than with prejudice) is appropriate in order to strike the appropriate balance

between the right to due process and the need to clear the docket and avoid prejudice to

defendant[s] by retaining open lawsuits with no activity.” Amoroso v. County of Suffolk, No. 08–

CV–826 (JFB)(ETB), 2010 WL 2985864, at *3 (E.D.N.Y. July 21, 2010). See also Barker v. City

of New York, No. 19-cv-2582 (JGK), 2020 WL 589048, at *2 (S.D.N.Y. Feb. 5, 2020) (“In light

of the minimal prejudice to the defendant and to the Court, and because of the plaintiff’s pro se

status, a dismissal without prejudice is warranted.”).

       Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE for failure to prosecute. The Clerk of Court is respectfully requested to terminate

docket entry number 36 and close the case.



SO ORDERED.
                                                         _________________________________
Date: October 30, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                       United States District Judge




                                                   6
